FILED
                              NOT FOR PUBLICATION                           JUN 12 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SARAS WATI CHAND; GANESHWAR                      No. 10-71725
CHAND,
                                                 Agency Nos. A075-020-382
               Petitioners,                                  A075-020-381

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Saras Wati Chand and Ganeshwar Chand, natives and citizens of Fiji,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reopen removal proceedings. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in

part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying the Chands’ untimely

motion to reopen where the motion was filed almost four years after the BIA’s

final decision, see 8 C.F.R. § 1003.2(c)(2), and the Chands failed to establish

changed circumstances in Fiji material to their claim, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987 (to be “material,” the new evidence

“must be ‘qualitatively different’ from the evidence produced at the previous

hearing”) (internal citation omitted).

      We lack jurisdiction over the Chands’ claim that the BIA erred by not

granting them withholding of removal and relief under the Convention Against

Torture, or by failing to conduct a disfavored group analysis, because they did not

sufficiently argue these contentions in their motion to reopen. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                           2                                      10-71725